April 23.2012 Securities and Exchange Commission treet N.E. Washington, D.C. 20549 RE: Real Estate Contacts, Inc. File Ref. No 333-174905 We have read the statements of Real Estate Contacts. Inc. pertaining to our firm included under Item 4.01 of Form 8-K April 23. 2012 and agree with such statements as they pertain to our firm. We have no basis to agree or disagree with other statements under made under Item 4.01. Regards. /s/ Webb & Company. P.A. WEBB & COMPANY. P.A. Certified Public Accountant.s. 1500 Gateway Boulevard, Suite 202 • Boynton Beach, FL 33426 Telephone: (561) 752-1721 • Fax: (561) 734-8562 www.cpowebb.com
